Citation Nr: 0529913	
Decision Date: 11/08/05    Archive Date: 11/30/05	

DOCKET NO.  04-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an adjustment 
disorder or reaction, anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal with respect to the reopened claim of service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  A December 2000 RO decision denied service connection for 
PTSD; the veteran did not perfect an appeal from that 
decision.

2.  Evidence received since the December 2000 RO decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran does not have an adjustment disorder or 
reaction, anxiety disorder or depression that is related to 
his active service.


CONCLUSIONS OF LAW

1.  The December 2000 RO decision denying service connection 
for PTSD is final; new and material evidence has been 
received and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  An adjustment disorder or reaction, anxiety disorder or 
depression were not incurred in or aggravated during active 
service and service incurrence of a psychosis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 3.38 C.F.R. 
§ 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 3.38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125 
(2004).  According to the updated criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness or 
horror.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither accumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  Hodge v. West, 155 F.3d, 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material,' we are concerned however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

The evidence of record at the time of the December 2000 RO 
decision and subsequent issuance of a statement of the case 
in December 2002, included medical records reflecting a 
diagnosis of PTSD.  However, the evidence did not include 
information provided by the veteran with respect to reported 
stressors that was subject to verification.

Subsequent to the December 2000 RO decision the veteran has 
offered sworn testimony before the undersigned with respect 
to being on guard duty when an ammunition supply depot was 
attacked and blown up.  He has also submitted information 
regarding the specific date and location of when the 
destruction of the ammo depot occurred.  The statements and 
testimony, as well as documents submitted are new in that 
they provide more specific details regarding how and when the 
veteran was exposed to stressful events during his service in 
Vietnam.  Further, the Board concludes that this evidence is 
material because it relates to an unestablished fact of 
corroborating the veteran's stressors which is necessary to 
substantiate the claim.  Therefore, since the evidence is new 
and material the claim of service connection for PTSD must be 
reopened.

II.  Adjustment Disorder or Reaction, Anxiety Disorder, or 
Depression

In addition to the criteria set forth for establishing 
service connection above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When a veteran served 90 days or more during a period of war 
or peacetime service after December 31, 1946, and psychosis 
becomes manifest to a degree of 10 percent within 1 year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service medical records, including his report 
of medical history given in conjunction with his August 1968 
service separation examination, and the report of that 
examination, reflect no complaint, finding, or treatment with 
respect to any psychiatric disability.  The medical history 
reflects that the veteran reported that he did not have and 
had never had depression or excessive worry or frequent or 
terrifying nightmares.  The examination report reflects that 
he was psychiatrically normal.

The report of a December 1990 VA examination reflects that 
the examiner indicated that there was no evidence of any 
psychiatric disorder.

An August 1998 VA treatment record reflects an impression 
that includes anxiety and an August 2000 VA treatment record 
reflects an impression that includes generalized anxiety 
disorder and adjustment reaction with depression.  A December 
2000 VA treatment record reflects an impression that includes 
major depression.

The veteran is not qualified to offer a medical diagnosis or 
etiology because, as a lay person, he does not have 
sufficient medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, any opinion he has 
offered with respect to an etiology for adjustment disorder 
reaction, anxiety disorder and depression, will not be 
accorded any probative weight.

There is no competent medical evidence indicating that the 
veteran had an adjustment disorder or reaction, anxiety 
disorder, or depression during his active service or that he 
had any psychosis within 1 year of his discharge from active 
service.  There is competent medical evidence indicating that 
he did not have any acquired psychiatric disorder during his 
active service at service separation, or at the time of 
examination in December 1990.  The competent medical evidence 
reflects that the veteran currently has acquired psychiatric 
disorders, but does not provide any indication that there is 
a relationship between an adjustment disorder or reaction, 
anxiety disorder, or depression and his active service.  
Since there is competent medical evidence indicating that the 
veteran did not have an adjustment disorder or reaction, 
anxiety disorder, or depression during active service and no 
competent medical evidence indicating that he did or that 
current adjustment disorder or reaction, anxiety disorder, or 
depression are related to active service, a preponderance of 
the evidence is against the veteran's claim for service 
connection for an adjustment disorder or reaction, anxiety 
disorder, and depression.

III.  Veterans Claims Assistance Act

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

VCAA notice as required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here the veteran was provided 
notice in December 2001 and May 2003 prior to the RO's July 
2003 decision.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1)  Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121.

Here, the Board finds that the December 2001 and May 2003 
notices to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, the statement of the case furnished to 
the veteran in January 2004 provided him with VCAA 
implementing regulations.  The notices provided to the 
veteran informed him of the information and evidence not of 
record that was necessary to substantiate his claim and 
informed him of the evidence needed to reopen his claim.  He 
was also informed to advise VA of any evidence or information 
that would support his claim, and if he had the evidence in 
his possession, he was requested to send it to VA.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary and 
such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether any 
defect in a VCAA notice constitutes harmless error, 
especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  In this case, 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

With respect to the VA's duty to assist, the RO has properly 
obtained all VA treatment records identified by the appellant 
has being relevant.  The veteran has been afforded a personal 
hearing.  With respect to the claim for service connection 
for an adjustment disorder or reaction, anxiety disorder, or 
depression, the record does not contain evidence indicating 
that there may be an association between these currently 
manifested disabilities and his active service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2004).  The veteran has not been 
afforded a VA examination with respect to this claim.  The 
Board has determined that an examination is not necessary to 
decide the claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In these circumstances, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  To this extent only, the appeal is granted.

Service connection for adjustment disorder or reaction, 
anxiety disorder, and depression is denied.


REMAND

The veteran has testified during a personal hearing in 
February 2005, at page 6, that he had received treatment at 
VA medical facilities in Dublin or Augusta and that he 
continued to receive VA treatment for PTSD.  The record 
reflects that treatment records have been obtained through 
December 2003.

The veteran has now reported a specific date of October 29, 
1966, as the date an ammunition depot was attacked when he 
was present on guard duty.  An attempt has not been made to 
verify this stressor.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Obtain copies of all records relating 
to treatment of the veteran for PTSD from 
January 2004 until the present at VA 
medical facilities in Dublin and Augusta.

2.  Obtain verification of the reported 
stressor event of the October 29, 1966, 
attack on a Long Binh ammunition depot, 
and attempt to verify the veteran's 
presence in the general vicinity during 
the attack on the Long Binh ammunition 
depot on October 29, 1966.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify the stressor(s) 
responsible for that diagnosis.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such is 
accomplished.  A complete rationale for 
all opinions offered should be provided.  


4.  Then, readjudicate the issue of 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


